2015 WI 43

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP2125 - D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jeff D. Stobbe, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jeff D. Stobbe,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST STOBBE

OPINION FILED:          April 28, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2015 WI 43
                                                                     NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.      2014AP2125-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jeff D. Stobbe, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
             Complainant,
                                                                     APR 28, 2015
       v.
                                                                        Diane M. Fremgen
                                                                     Clerk of Supreme Court
Jeff D. Stobbe,

             Respondent.




       ATTORNEY     disciplinary        proceeding.          Attorney           publicly
reprimanded.


       ¶1    PER   CURIAM.     We    review,      pursuant      to     Supreme      Court
Rule   (SCR) 22.17(2),       the    report   of       the   referee,       Michael       F.
Dubis, recommending that the court publicly reprimand Attorney
Jeff D. Stobbe for professional misconduct.                    No appeal has been
filed.
       ¶2 We approve and adopt the referee's findings of fact and
conclusions of law.          We agree that Attorney Stobbe's misconduct
                                                                         No.     2014AP2125-D



warrants a public reprimand.                    We impose the full costs of this
proceeding, which total $890.68 as of March 3, 2015.
     ¶3        Attorney       Stobbe      was       admitted    to     practice      law     in
Wisconsin in 2002.            He resides in Muskego, Wisconsin.                      Attorney
Stobbe's       Wisconsin       law        license      has     been     administratively
suspended since June 4, 2013, pursuant to SCR 31.10(1), as a
result    of    his    failure       to    satisfy      mandatory      continuing       legal
education requirements for the 2011-12 period.
     ¶4        On September 9, 2014, the Office of Lawyer Regulation
(OLR) filed a six-count complaint alleging that Attorney Stobbe
committed      misconduct       in     connection       with    five    client       matters.
Michael Dubis was appointed referee on October 28, 2014.                                     On

December       17,    2014,    the    parties        entered   into     a    comprehensive
stipulation regarding both misconduct and discipline.
     ¶5        On January 29, 2015, the referee filed a report and
recommendation accepting the parties' stipulation, adopting the
factual findings set forth therein, and concluding that Attorney
Stobbe    engaged      in     the    alleged        misconduct.        The     OLR   filed    a
restitution statement on February 10, 2015, indicating it was
not seeking restitution.
     ¶6        The OLR alleged and the parties stipulated that by
failing to file a post-conviction motion or notice of appeal
from a sentencing after probation revocation, prior to the time
expiring for such filings, and by otherwise failing to act in




                                                2
                                                              No.     2014AP2125-D



furtherance        of   his    client   A.Z.'s   interests,   Attorney    Stobbe
violated SCR 20:1.3.1
       ¶7       The OLR alleged and the parties stipulated that by
failing to file a post-conviction motion or notice of appeal
from       a   sentencing     after   revocation   of   extended    supervision,
prior to the time expiring for such filings, and by otherwise
failing to act in furtherance of his client M.R.'s interests,
Attorney Stobbe violated SCR 20:1.3.
       ¶8       The OLR alleged and the parties stipulated that by
failing to file a post-conviction motion or notice of appeal
from a sentencing after probation revocation, prior to the time
expiring for such filings, and by otherwise failing to act in

furtherance        of   his    client   D.M.'s   interests,   Attorney    Stobbe
violated SCR 20:1.3.
       ¶9       The OLR alleged and the parties stipulated that by
failing to file compliant briefs and appendices in his client
J.O.'s appeal, even after receiving orders from the court of
appeals, Attorney Stobbe violated SCRs 20:1.3 and 20:3.4(c).2
       ¶10      The OLR alleged and the parties stipulated that by
failing to file compliant briefs and appendices in his client



       1
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."
       2
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."



                                          3
                                                                    No.        2014AP2125-D



L.L.'s appeal, even after the court of appeals ordered him to do
so, Attorney Stobbe violated SCRs 20:1.3 and 20:3.4(c).
        ¶11     The OLR alleged and the parties stipulated that by
failing to either pay sanctions imposed by the court in the
matters of J.O. and L.L. or move for relief from the financial
penalties, Attorney Stobbe violated SCR 20:3.4(c).
        ¶12     This court will affirm a referee's findings of fact
unless        they    are     clearly     erroneous;   conclusions        of     law    are
reviewed de novo.              See In re Disciplinary Proceedings Against
Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                             This
court     is         free     to    impose    whatever      discipline         it     deems
appropriate, regardless of the referee's recommendation.                                See

In re Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44,
261 Wis. 2d 45, 660 N.W.2d 686.
        ¶13     Briefly stated, over a period of several months in
2010, Attorney Stobbe missed a series of filing deadlines for
several clients, failed to file appropriate appellate briefs,
and then failed to respond to court orders directing filing and
imposing       sanctions.           The   record   before   us    does    not       clearly
indicate       what     led    to    this    misconduct,    but   it     appears       that
Attorney Stobbe was in poor health at the time.
        ¶14     There is no showing that any of the referee's findings
of fact are erroneous.                  Accordingly, we adopt them.                 We also
agree with the referee's conclusions of law that Attorney Stobbe
violated the supreme court rules set forth above.                          We further
agree with the referee that a public reprimand is an appropriate
sanction for the misconduct at issue here, and we agree that
                                              4
                                                           No.        2014AP2125-D



Attorney Stobbe should be required to pay the full costs of the
proceeding.
     ¶15   IT   IS   ORDERED   that       Jeff   D.   Stobbe     is     publicly
reprimanded for professional misconduct.
     ¶16   IT IS FURTHER ORDERED that within 60 days of the date
of this order, Jeff D. Stobbe shall pay to the Office of Lawyer
Regulation the costs of this proceeding.
     ¶17   IT IS FURTHER ORDERED that the director of the Office
of Lawyer Regulation shall advise the court if there has not
been full compliance with all conditions of this order.




                                      5
    No.   2014AP2125-D




1